      Case: 1:21-cv-00842 Document #: 12 Filed: 04/22/21 Page 1 of 1 PageID #:31




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION
 SHARREL L. DICKENS,
                                         Case No. 1:21-cv-00842
            Plaintiff,
                                         District Judge John Robert Blakey
     v.

 CREDIT.COM, INC.,

               Defendant.

                             DEFENDANT CREDIT.COM’S
                        MOTION TO STRIKE CLASS ALLEGATIONS

        Defendant Credit.com, Inc. (“Credit.com”), by counsel, and pursuant to Rules 12(f) and

23(d)(1)(D) of the Federal Rules of Civil Procedure, hereby moves to strike Plaintiff Angela

Buell’s class allegations regarding putative class members over whose claims this Court cannot

exercise subject matter jurisdiction. The reasons in support of the motion are set forth in the

accompanying memorandum in support, which is incorporated herein by reference.

        WHEREFORE, Credit.com respectfully requests that the Court: (1) grant its Motion to

Strike Class Allegations; and (2) grant Credit.com any other such relief as the Court may deem

appropriate.

Dated: April 22, 2021                      Respectfully submitted,

                                           Credit.com

                                           By: /s/ Punit K. Marwaha
                                           Punit K. Marwaha, ARDC #6307990
                                           TROUTMAN PEPPER
                                           HAMILTON SANDERS LLP
                                           227 West Monroe Street, Suite 3900
                                           Chicago, IL 60606
                                           Phone: (312) 759-5949
                                           punit.marwaha@troutman.com

                                           Attorney for Defendants



115258149
